Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/21 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 8-10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 2, 5, 8-10, and 13-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 9, and 10 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity,
in terms of performing
[…]
receive [a] first motion image […];
determine a first motion parameter value of the first motion image by analyzing motion speeds or bending angles of the repeated bending motions;
convert the first motion parameter value to a second motion parameter value by changing the analyzed motion speeds or the analyzed bending angles: and
[…] display a first training motion image having the second motion parameter value…is overlapped with a view in the exterior […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a head mounted display device, camera, display, memory, processor, goniometer, acceleration sensor, and/or a transmitter these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a head mounted display device, a camera, display, memory, processor, goniometer, acceleration sensor, and/or a transmitter these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 19 in Applicant’s specification.

	
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160331304 A1 by Libey et al (“Libey”), in view of PGPUB US 20050137648 A1 by Cosendai et al (“Cosendai”).
In regard to Claims 1, 9, and 10, Libey teaches a rehabilitation training device, comprising:
[…];
[an infrared sensor] configured to capture…part of the user;
	(see, e.g., paragraph 28 in regard to infrared sensor; see, e.g., paragraph 40 in regard to detecting the angle of the hand relative to the forearm);
a display…of the display;
(see, e.g., paragraph 27 in regard to using an AR headset for the display);
a processor configured to:
(see, e.g., Figure 1, selection 102);


(see, e.g., paragraph 28); 
determine a first motion parameter value of the first motion image by analyzing motion speeds or bending angles of the repeated bending motions;
(see, e.g., paragraph 40 in regard to computing angle(s) and paragraph 33 in regard to computing speed(s) in regard to hand position);
convert the first motion parameter value to a second motion parameter value by changing the analyzed motion speeds or the analyzed bending angles; and
		(see, e.g., paragraphs 37-38 in regard to computing metrics based on hand position information);
		cause the display to display a first training motion image having the second motion parameter value…display.
		(see, e.g., paragraph 38 in regard to selecting a different set of motion prompts based on the computed metric;  in regard to “overlapped with a view in the exterior of the display”, the AR display taught by Libey would perform this function).

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing a camera to obtain motion data of the subject’s body part(s), however, in an analogous reference Cosendai teaches that feature (see, e.g., paragraph 79);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the camera as taught by Cosendai to obtain the motion data taught by the otherwise cited prior art, in order to more easily capture the motion data of the subject’s body part(s).

Furthermore, Libey teaches a head mounted display in the form of an AR headset, which itself would comprise a camera, display, and processor, and Cosendai teaches a camera attached to a pair of eyeglasses,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed AR headset taught by Libey to comprise the display and processor taught by Libey and the function of the camera taught by Cosendai, in order to provide the system in a single portable unit.
In regard to Claim 2, see Libey at paragraphs 37-38.
In regard to Claim 5, Libby teaches repeated trials.  See, e.g., paragraph 44.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of Cosendai, further in view of PGPUB US 20160198998 A1 by Rahimi et al (“Rahimi”).
In regard to Claims 8 and 13, to the extent that the otherwise cited prior art may fail to specifically teach employing goniometers and accelerometers used to characterize the motion of a subject’s body parts, however, in an analogous reference Rahimi teaches this feature (see, e.g., paragraph 38).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the sensors as taught by Rahimi to the device taught by the otherwise cited prior art, in order to better characterize the subject’s motion.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of Cosendai, further in view of PGPUB US 20190175989 A1 by Yi et al (“Yi”).
In regard to Claims 14-16, while Libey teaches increasing the level of difficulty of the exercise in successive trials (see, e.g., paragraph 38) it may not teach the specific claimed range of increase, however, in an analogous reference Yi teaches that feature (see, e.g., Figure 5 and paragraphs 45 and 61).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Yi to the device otherwise taught by Libey, so as to not overwhelm the user by increasing the level of difficulty too quickly.


Response to Arguments
Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    273
    737
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claims require two images to be provided concurrently, as an output of collecting data (a first motion image), and analyzing that data (motion speeds or bending angles).  Providing such a concurrent displays ancillary to collecting and analyzing data is an abstract idea.  See the CAFC’s opinion in Electric Power Group, slip. op., at page 7.  As further support of this position, see the PTAB’s (non-precedential) opinion in Ex parte Dan Reed Olsen, Appeal 2020-001187 in which the Board upheld a 101 rejection in regard to claims regarding the visual display of a plurality of items overlaying one another.  Furthermore, and contrary to Applicant’s argument, Applicant’s claims do not require that the device provide a display whereby “a user can see a training motion image and the user’s own hands through a display” because the Applicant merely claims “overlapped with a view in the exterior of the display” and does not claim anything in regard to the “user’s own hands” or the like.
supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.